DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-15 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Champoux (US 20180267101) in view of Hiraide (US 20110161041) and Chan (US 7930162).

Regarding claim 1, Champoux discloses an automated test equipment (ATE) system (see Abstract, Fig. 2, and paragraph 0045: ATE system) comprising: 
a system controller communicatively coupled to a tester processor, wherein the system controller is operable to transmit instructions for performing an automated test to the tester processor (see Abstract, Fig. 2, and paragraphs 0049-0050 and Claim 1: system controller coupled to tester processor, system controller transmits instructions to tester processor); and 
a Field Programmable Gate Array (FPGA) coupled to the tester processor (see Fig. 2, paragraphs 0049-0050, and claim 1) and operable to implement a hardware acceleration mode selected from a plurality of hardware acceleration modes for executing tests on a device under test (DUT) in accordance with instructions received from the system controller (see Fig. 2, paragraphs 0019, 0085, and 0119-0120 and claim 1: hardware accelerator/FPGA can be programed to operate in one of several modes of hardware acceleration based on instructions received from system controller), wherein each of the plurality of hardware acceleration modes is configured to distribute functionality for generating commands and data between the tester processor and the FPGA, and wherein in at least one hardware acceleration mode the tester processor is configured to generate commands for testing the DUT and the FPGA is configured to generate data for testing the DUT (see Fig. 2, paragraphs 0019, 0050, 0085, 0019-0122, and 0128, and claim 1: discusses a plurality of modes for allocating functionality between tester processor and hardware accelerator/FPGA, including one where the tester processor is configured to generate commands for testing the DUT and the FPGA is configured to generate data for testing the DUT as it is communicatively coupled to the DUT and communicates with the DUT during testing).  

Champoux does not expressly disclose a queue communicatively coupled to the tester processor and the FPGA, wherein the queue is operable to receive commands generated by software executing on the tester processor and buffer the commands until the FPGA accesses the commands from the queue.

Hiraide discloses a test apparatus with a queue coupled to a tester processor and test module, wherein the queue is operable to receive commands generated by software executing of the tester processor and buffer the commands (see Abstract, Fig. 2, and paragraphs 0022 and 0026: buffer between test controller/a tester processor and a test module for buffering communication packets/commands). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux with the teachings of Hiraide, using a buffer between components, for the advantageous benefit of safely accounting for difference in speeds between upstream and downstream components in a testing system. Once modified, the modification would result in the claimed queue/buffer between the tester processor and FPGA. 

Champoux and Hiraide do not expressly disclose wherein the buffer buffers the commands until the FPGA accesses the commands from the queue. 

Chan discloses wherein the buffer/queue buffers the commands until the downstream component accesses the commands from the queue (see column 11 line 50 to column 12 line 10: processor reads command from the command buffer/queue). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux in view of Hiraide with the teachings of Chan, i.e. accessing commands form the queue/buffer, for the advantageous benefit acquiring/reading the next command from the buffer when the system is ready to execute the command. 



Regarding claim 2, Champoux, previously modified by Hiraide and Chan, further discloses wherein the FPGA is programmed to comprise at least one reconfigurable circuit for implementing one of a plurality of communication protocols (see paragraphs Abstract and paragraphs 0053-0055, 0070-0073, and 0076 and claims 1 and 12).

Regarding claim 3, Champoux does not expressly disclose wherein the queue is First-In First-Out (FIFO) queue.

Hiraide discloses wherein the queue is First-In First-Out (FIFO) queue (see paragraph 0026: FIFO). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux in view of Chan with the teachings of Hiraide, using a FIFO buffer between components, for the advantageous benefit of safely accounting for difference in speeds between upstream and downstream components in a testing system. 

Regarding claim 4, Champoux, previously modified by Hiraide and Chan, further discloses at least one communication port for communicating with the DUT, wherein the FPGA is operable to write test data to the DUT and operable to read test data from the DUT in accordance with the instructions from the system controller using one of the of communication protocols (see Figs. 2 and 4A, paragraphs 0049, 0055, 0075, 0122 and 0147, and claims 1, 5, 7, and 8).

Regarding claim 5, Champoux, previously modified by Hiraide and Chan, further discloses wherein at least one of the plurality of communication protocols is selected from the group comprising: Peripheral Component Interconnect Express (PCIe), Universal Serial Bus (USB), Serial Attached SCSI (SAS), and Serial AT Attachment (SATA) (see paragraphs 0043, 0056, 0060, and 0073 and claims 1 and 12).
	
Regarding claim 6, Champoux, previously modified by Hiraide and Chan, further discloses wherein the system controller is operable to provide a graphical user interface (GUI) operable to allow a user to select one of the plurality of communication protocols and one of the plurality of hardware acceleration modes (see paragraphs 0046, 0049, 0053-0054, 0084-0085, and 0117-0118: user interface for selecting communication protocol and test programs for testing, test program control the mode of operation for the differed hardware acceleration modes).

Regarding claim 7, Champoux discloses wherein the plurality of hardware acceleration modes comprises a bypass mode (see paragraph 0135 and claim 1, 5, and 6), a hardware accelerator pattern generator mode (see paragraphs 0121 and 0134, and claims 1, 5, and 7), a hardware accelerator memory mode (see paragraphs 0122 and 0140-0141 and claims 1, 5, and 8) and a hardware accelerator packet builder mode (see paragraphs 0123 and claims 1, 5, and 9).

Champoux does not expressly disclose a software directed firmware acceleration mode. 
Hiraide discloses a test apparatus with a queue coupled to a tester processor and test module, wherein the queue is operable to receive commands generated by software executing of the tester processor and buffer the commands, i.e. a software directed firmware acceleration mode (see Abstract, Fig. 2, and paragraphs 0022 and 0026: buffer between test controller/a tester processor and a test module for buffering communication packets/commands [see applicant’s PG Publication that describes a software directed firmware acceleration mode using a FIFO queue]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux in view of Chan with the teachings of Hiraide, using a buffer between components, for the advantageous benefit of safely accounting for difference in speeds between upstream and downstream components in a testing system. Once modified, the modification would result in the claimed queue/buffer between the tester processor and FPGA. 

Regarding claim 8, Champoux, previously modified by Hiraide and Chan, further discloses wherein, in the bypass mode, the tester processor is configured to generate all commands and data for coordinating testing of the DUT (see paragraph 0135 and claim 1, 5, and 6).

Regarding claim 9, Champoux, previously modified by Hiraide and Chan, further discloses wherein, in the hardware accelerator pattern generator mode the tester processor is configured to generate all commands for coordinating testing of the DUT and a hardware accelerator circuit of the FPGA generates test pattern data (see paragraphs 0121 and 0134, and claims 1, 5, and 7).

Regarding claim 10, Champoux, previously modified by Hiraide and Chan, further discloses wherein in the hardware accelerator memory mode the tester processor is configured to generate all commands for coordinating testing of the DUT and a hardware accelerator circuit of the FPGA performs a step selected from the group comprising: read test pattern data from a memory device communicatively coupled to the FPGA, write the test pattern data to the DUT and compare data read from the DUT (see paragraphs 0122 and 0140-0141 and claims 1, 5, and 8).

Regarding claim 11, Champoux, previously modified by Hiraide and Chan, further discloses wherein, in the hardware accelerator packet builder mode, a hardware accelerator circuit of the FPGA is configured to generate both test data and command data for coordinating testing of the DUT (see paragraphs 0123 and claims 1, 5, and 9).

Regarding claim 12, Champoux discloses a mode wherein the tester processor is configured to generate all commands for coordinating testing of the DUT and the FPGA is operable to access the commands, to track and manage the commands, to transmit the commands to the DUT, and to generate test pattern data (see claims 1 and 5-8 and paragraphs 0085, 0093, and 0110).

Champoux does not expressly disclose wherein the software directed firmware acceleration mode includes transmitting, via the tester processor, the commands to the queue and wherein the FPGA is operable to access the commands from the queue. 

Hiraide discloses a test apparatus with a queue coupled to a tester processor and test module, wherein the tester process is configured to transmit commands to the queue/buffer (see Abstract, Fig. 2, and paragraphs 0022 and 0026: buffer between test controller/a tester processor and a test module for buffering communication packets/commands). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux with the teachings of Hiraide, using a buffer between components, for the advantageous benefit of safely accounting for difference in speeds between upstream and downstream components in a testing system. Once modified, the modification would result in the claimed queue/buffer between the tester processor and FPGA/software directed firmware acceleration mode. 

Champoux and Hiraide do not expressly disclose wherein the FPGA is operable to access the commands from the queue. 

Chan discloses wherein a buffer/queue buffers the commands until the downstream component accesses the commands from the queue, i.e. accessing the commands from the queue (see column 11 line 50 to column 12 line 10: processor reads command from the command buffer/queue). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux in view of Hiraide with the teachings of Chan, i.e. accessing commands form the queue/buffer, for the advantageous benefit acquiring/reading the next command from the buffer when the system is ready to execute the command. 

Regarding claim 13, Champoux does not expressly disclose wherein messages unrelated to the commands are transmitted from the tester processor directly to the FPGA.

Hiraide discloses wherein messages unrelated to the commands are transmitted from the tester processor directly to the test module (see paragraphs 0036 and 0038-0039). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux in view of Chan with the teachings of Hiraide, using a bypass line to transmit other message/data communications directly to the test module/FPGA, for the advantageous benefit of efficiently transmitting such messages to the test module/FPGA. 

Regarding claim 14, Champoux, previously modified by Hiraide and Chan, further discloses wherein the DUT is a solid state device (SSD) (see paragraphs 0099 and 0112).

Regarding claim 15, Champoux a method for testing using an automated test equipment (ATE) (see paragraphs 0018 and claim 1), said method comprising: 
transmitting instructions for executing tests on a device under test (DUT) from a tester processor and a Field Programmable Gate Array (FPGA) operable to implement a hardware acceleration mode from a plurality of hardware acceleration modes for executing tests on the DUT and wherein the hardware acceleration mode is configured to distribute functionality for generating commands and data between the tester processor and the FPGA, wherein in at least one hardware acceleration mode the tester processor is configured to generate commands for testing the DUT and the FPGA is configured to generate data for testing the DUT (see Abstract, Fig. 2, paragraphs 0019, 0050, 0085, 0019-0122, and 0128, and claim 14: discusses a plurality of modes for allocating functionality between tester processor and hardware accelerator/FPGA, including one where the tester processor is configured to generate commands for testing the DUT and the FPGA is configured to generate data for testing the DUT as it is communicatively coupled to the DUT and communicates with the DUT during testing); 
translating the instructions into commands associated with testing the DUT (see Figs 6-9 and paragraphs 0058, 0085, and 0122); and
transmitting the commands to the DUT (see Figs 6-9 and paragraphs 0058, 0085, and 0122).
Champoux does not expressly disclose transmitting the instructions to a queue communicatively coupled with the tester processor; and 
accessing the instructions in the queue. 

Hiraide discloses a test apparatus with a queue coupled to a tester processor and test module that includes transmitting the instructions to a queue communicatively coupled with the tester processor (see Abstract, Fig. 2, and paragraphs 0022 and 0026: buffer between test controller/a tester processor and a test module for buffering communication packets/commands). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux with the teachings of Hiraide, using a buffer between components, for the advantageous benefit of safely accounting for difference in speeds between upstream and downstream components in a testing system. Once modified, the modification would result in the claimed queue/buffer between the tester processor and FPGA. 

Champoux and Hiraide do not expressly disclose accessing the instructions in the queue. 

Chan discloses wherein a buffer/queue buffers the commands until the downstream component accesses the commands/instructions from the queue (see column 11 line 50 to column 12 line 10: processor reads command from the command buffer/queue). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux in view of Hiraide with the teachings of Chan, i.e. accessing commands form the queue/buffer, for the advantageous benefit acquiring/reading the next command from the buffer when the system is ready to execute the command. 

Regarding claim 17, Champoux discloses wherein the plurality of hardware acceleration modes comprises a bypass mode (see paragraph 0135 and claim 1, 5, and 6), a hardware accelerator pattern generator mode (see paragraphs 0121 and 0134, and claims 1, 5, and 7), a hardware accelerator memory mode (see paragraphs 0122 and 0140-0141 and claims 1, 5, and 8) and a hardware accelerator packet builder mode (see paragraphs 0123 and claims 1, 5, and 9).

Champoux does not expressly disclose a software directed firmware acceleration mode. 

Hiraide discloses a test apparatus with a queue coupled to a tester processor and test module, wherein the queue is operable to receive commands generated by software executing of the tester processor and buffer the commands, i.e. a software directed firmware acceleration mode (see Abstract, Fig. 2, and paragraphs 0022 and 0026: buffer between test controller/a tester processor and a test module for buffering communication packets/commands [see applicant’s PG Publication that describes a software directed firmware acceleration mode using a FIFO queue]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux in view of Chan with the teachings of Hiraide, using a buffer between components, for the advantageous benefit of safely accounting for difference in speeds between upstream and downstream components in a testing system. Once modified, the modification would result in the claimed queue/buffer between the tester processor and FPGA. 

Regarding claim 18, Champoux discloses a mode wherein the tester processor is configured to generate all commands for coordinating testing of the DUT and the FPGA is operable to access the commands, to track and manage the commands, to transmit the commands to the DUT, and to generate test pattern data (see claims 1 and 5-8 and paragraphs 0085, 0093, and 0110).

Champoux does not expressly disclose wherein the software directed firmware acceleration mode includes transmitting, via the tester processor, the commands to the queue and wherein the FPGA is operable to access the commands from the queue. 

Hiraide discloses a test apparatus with a queue coupled to a tester processor and test module, wherein the tester process is configured to transmit commands to the queue/buffer (see Abstract, Fig. 2, and paragraphs 0022 and 0026: buffer between test controller/a tester processor and a test module for buffering communication packets/commands). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux with the teachings of Hiraide, using a buffer between components, for the advantageous benefit of safely accounting for difference in speeds between upstream and downstream components in a testing system. Once modified, the modification would result in the claimed queue/buffer between the tester processor and FPGA/software directed firmware acceleration mode. 

Champoux and Hiraide do not expressly disclose wherein the FPGA is operable to access the commands from the queue. 

Chan discloses wherein the buffer/queue buffers the commands until the downstream component accesses the commands from the queue, i.e. accessing the commands from the queue (see column 11 line 50 to column 12 line 10: processor reads command from the command buffer/queue). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux in view of Hiraide with the teachings of Chan, i.e. accessing commands form the queue/buffer, for the advantageous benefit acquiring/reading the next command from the buffer when the system is ready to execute the command. 

Regarding claim 19, Champoux discloses an automated test equipment (ATE) apparatus (see Abstract, Fig. 2, and paragraph 0045: ATE system) comprising: 
a tester processor configured to determine a hardware acceleration mode selected from a plurality of hardware acceleration modes for executing tests on a device under test (DUT) wherein each of the plurality of hardware acceleration modes is configured to distribute functionality for generating commands and data between the tester processor and an FPGA (see Fig. 2, paragraphs 0019, 0050, 0085, 0019-0120, and 0128, and claim 1: discusses a plurality of modes for allocating functionality between tester processor and hardware accelerator/FPGA, including one where the tester processor is configured to generate commands for testing the DUT and the FPGA is configured to generate data for testing the DUT as it is communicatively coupled to the DUT and communicates with the DUT during testing); and 
the Field Programmable Gate Array (FPGA) communicatively coupled to the tester processor operable to implement a plurality of hardware acceleration modes (see paragraphs 0121, 0135, and 0140-0141 and claims 1 and 5-9), wherein the tester processor is configured to generate instructions for testing the DUT and the FPGA is configured to generate data for testing the DUT (see Fig. 2, paragraphs 0019, 0050, 0085, 0019-0120, and 0128, and claim 1: discusses a plurality of modes for allocating functionality between tester processor and hardware accelerator/FPGA, including one where the tester processor is configured to generate commands for testing the DUT and the FPGA is configured to generate data for testing the DUT as it is communicatively coupled to the DUT and communicates with the DUT during testing). 


Champoux does not expressly disclose wherein the FPGA is operable to implement a software directed firmware acceleration mode; and 
a queue communicatively coupled to the tester processor and the FPGA, wherein the queue is operable to receive the instructions generated by the tester processor and buffer the instructions until the FPGA accesses the instructions from the queue.
	
Hiraide discloses a test apparatus that is configured to operate with queue communicatively coupled to the tester processor and the FPGA, wherein the queue is operable to receive the instructions generated by the tester processor and buffer the instructions, i.e. a software directed firmware acceleration mode (see Abstract, Fig. 2, and paragraphs 0022 and 0026: buffer between test controller/a tester processor and a test module for buffering communication packets/commands [see applicant’s PG Publication that describes a software directed firmware acceleration mode using a FIFO queue]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux in view of Chan with the teachings of Hiraide, using a buffer between components, for the advantageous benefit of safely accounting for difference in speeds between upstream and downstream components in a testing system. Once modified, the modification would result in the claimed queue/buffer between the tester processor and FPGA. 

Champoux and Hiraide do not expressly disclose wherein the buffer buffers the instructions until the FPGA accesses the instructions from the queue. 
Chan discloses wherein a buffer buffers the instructions until the downstream component accesses the instructions from the queue (see column 11 line 50 to column 12 line 10: processor reads command from the command buffer/queue). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux in view of Hiraide with the teachings of Chan, i.e. accessing commands form the queue/buffer, for the advantageous benefit acquiring/reading the next command from the buffer when the system is ready to execute the command. 

Regarding claim 20, Champoux discloses wherein, in a mode, the FPGA is operable to translate the instructions accessed from the tester processor into commands for testing the DUT, and wherein the FPGA is further operable to transmit the commands to the DUT (see Figs 6-9 and paragraphs 0058, 0085, and 0122).

Champoux does not expressly disclose wherein in the software directed firmware acceleration mode the FPGA accessed instructions from the queue. 

Hiraide discloses a test apparatus with a queue coupled to a tester processor and test module, wherein the queue is operable to receive commands generated by software executing of the tester processor and buffer the commands, i.e. a software directed firmware acceleration mode (see Abstract, Fig. 2, and paragraphs 0022 and 0026: buffer between test controller/a tester processor and a test module for buffering communication packets/commands [see applicant’s PG Publication that describes a software directed firmware acceleration mode using a FIFO queue]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux in view of Chan with the teachings of Hiraide, using a buffer between components, for the advantageous benefit of safely accounting for difference in speeds between upstream and downstream components in a testing system. Once modified, the modification would result in the claimed queue/buffer between the tester processor and FPGA. 

Champoux and Hiraide do not expressly disclose wherein the FPGA accessed the commands from the queue. 

Chan discloses wherein a buffer/queue buffers the commands until the downstream component accesses the commands from the queue, i.e. accessing the commands from the queue (see column 11 line 50 to column 12 line 10: processor reads command from the command buffer/queue). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux in view of Hiraide with the teachings of Chan, i.e. accessing commands form the queue/buffer, for the advantageous benefit acquiring/reading the next command from the buffer when the system is ready to execute the command. 


Claims 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Champoux (US 20180267101) in view of Hiraide (US 20110161041), Chan (US 7930162), and Li (CN 113127385).

Regarding claim 16, Champoux, Hiraide, and Chan do not expressly disclose wherein the accessing is conducted in response to a determination that the DUT has bandwidth to process additional commands.

Li discloses accessing data from a buffer wherein the accessing is conducted in response to a determination that the downstream component has bandwidth to process additional commands (see page 9 second to last paragraph: At operation 350, an access operation may be performed on the memory device 320. In some embodiments,
data associated with the access command may be stored in the buffer 345, until the back end can be used for executing the command or making one or more performance (e.g., bandwidth) determined. For example, when the data is stored to the buffer 345, once sufficient bandwidth is available to the back-end core 315-c, access operations may be performed). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux in view of Hiraide and Chan with the teachings of Li, ensuring that that the downstream components, i.e. previously discussed FPGAs, have sufficient bandwidth to process the commands before accessing them, for the advantageous benefit of not overloading the downstream components. 
Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Christopher (US 20190392825) discloses accessing test data from a buffer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865